PER CURIAM.
This cause is before us on appeal from the trial court’s summary denial of Appellant’s rule 3.850 motion.. We affirm without comment as to grounds 1, 3 and 4. However, as to ground 2 (involving allegations that Appellant’s counsel was ineffective for not relaying certain plea offers from the prosecutor), we reverse and remand for either an evidentiary hearing or record attachments showing conclusively that Appellant is entitled to no relief. See Wilson v. State, 647 So.2d 185, 186 (Fla. 1st DCA 1994). On remand, we further direct the trial court to address grounds 5 through 8 of Appellant’s 3.850 motion, as it failed to do so in the order on appeal.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH DIRECTIONS.
ERVIN and WEBSTER, JJ., concur.
BOOTH, J., concurs in part and dissents in part.